UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14094 Meadowbrook Insurance Group, Inc. (Exact name of Registrant as specified in its charter) Michigan38-2626206 38-2626206 (State of Incorporation) (IRS Employer Identification No.) 26255 American Drive, Southfield, Michigan48034 (Address, zip code of principal executive offices) (248) 358-1100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter)during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller Reporting Company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x The aggregate number of shares of the Registrant’s Common Stock, $.01 par value, outstanding on May 2, 2012, was 50,513,311. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page ITEM 1 – FINANCIAL STATEMENTS Consolidated Statements of Income (unaudited) 2 Consolidated Statements of Comprehensive Income (unaudited) 3 Consolidated Balance Sheets (unaudited) 4 Consolidated Statement of Shareholders’ Equity (unaudited) 5 Consolidated Statement of Cash Flows (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7-25 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26-37 ITEM 3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 38-39 ITEM 4 – CONTROLS AND PROCEDURES 40 PART II – OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 41 ITEM 1A – RISK FACTORS 41 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 41 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 41 ITEM 4 – MINE SAFETY DISCLOSURES 41 ITEM 5 – OTHER INFORMATION 41 ITEM 6 – EXHIBITS 42 SIGNATURES 43 1 Table of Contents PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended March 31 As Adjusted (Unaudited) (In thousands, except share data) Revenues Premiums earned Gross $ $ Ceded ) ) Net earned premiums Net commissions and fees Net investment income Realized gains (losses): Total other-than-temporary impairments on securities - ) Portion of loss recognized in other comprehensive income - - Net other-than-temporary impairments on securities recognized in earnings - ) Net realized gains excluding other-than-temporary impairments on securities Net realized gains Total revenues Expenses Losses and loss adjustment expenses Reinsurance recoveries ) ) Net losses and loss adjustment expenses Policy acquisition and other underwriting expenses General, selling and administrative expenses General corporate expenses Amortization expense Interest expense Total expenses Income before taxes and equity earnings Federal and state income tax expense Equity earnings of affiliates, net of tax Equity losses of unconsolidated subsidiaries, net of tax (8 ) ) Net income $ $ Earnings Per Share Basic $ $ Diluted $ $ Weighted average number of common shares Basic Diluted Dividends paid per common share $ $ The accompanying notes are an integral part of the Consolidated Financial Statements. 2 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended March 31 As Adjusted (Unaudited) (In thousands) Net income $ $ Other comprehensive income, net of tax: Unrealized loss on securities ) ) Unrealized gains (losses) in affiliates and unconsolidated subsidiaries ) Increase on non-credit other-than-temporary impairments on securities Net deferred derivative gains - hedging activity Less reclassification adjustment for investment gains included in net income ) ) Other comprehensive losses ) ) Comprehensive income $ $ The accompanying notes are an integral part of the Consolidated Financial Statements. 3 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED BALANCE SHEETS As Adjusted March 31, December 31, (Unaudited) (In thousands, except share data) ASSETS Investments Debt securities available for sale, at fair value (amortized cost of $1,333,436 and $1,252,775) $ $ Equity securities available for sale, at fair value (cost of $24,959 and $25,176) Cash and cash equivalents Accrued investment income Premiums and agent balances receivable, net Reinsurance recoverable on: Paid losses Unpaid losses Prepaid reinsurance premiums Deferred policy acquisition costs Goodwill Other intangible assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Losses and loss adjustment expenses $ $ Unearned premiums Debt Debentures Accounts payable and accrued expenses Funds held and reinsurance balances payable Payable to insurance companies Deferred income taxes, net Other liabilities Total liabilities Shareholders' Equity Common stock, $0.01 stated value; authorized 75,000,000 shares; 50,513,311 and 51,050,204 shares issued and outstanding Additional paid-in capital Retained earnings Note receivable from officer ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the Consolidated Financial Statements. 4 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY Common Stock Additional Paid-In Capital Retained Earnings Note Receivable from Officer Accumulated Other Comprehensive Income Total Shareholders' Equity (Unaudited, In thousands) Balances December 31, 2011 (As previously reported) $ ) $ $ Cumulative effect of adjustment resulting from adoption of new accounting guidance - - ) - - ) As Adjusted Balance December 31, 2011 $ ) $ $ Net income - Dividends declared - - ) - - ) Change in unrealized on gain or lossavailable for sale securities, net of tax - ) ) Change in valuation allowance on deferred tax assets - Net deferred derivative gain - hedging activity - Stock award - Long term incentive plan; stock award for 2012 plan years - 53 - - - 53 Change in investment of affiliates, net of tax - Change in investment of unconsolidated subsidiaries - ) ) Repurchase of 530,000 shares of common stock (8 ) ) ) - - ) Note receivable from officer - - - 8 - 8 Balances March 31, 2012 $ ) $ $ The accompanying notes are an integral part of the Consolidated Financial Statements. 5 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31 As Adjusted (Unaudited) (In thousands) Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of other intangible assets Amortization of deferred debenture issuance costs 31 31 Depreciation of furniture, equipment, and building Net amortization of discount and premiums on bonds Gain on sale of investments, net ) ) Gain on sale of fixed assets ) ) Long-term incentive plan expense (benefit) 53 ) Stock award Equity earnings of affiliates, net of taxes ) ) Equity losses of unconsolidated subsidiaries, net of tax 8 23 Deferred income tax (benefit) expense ) Changes in operating assets and liabilities: Decrease (increase) in: Premiums and agent balances receivable ) ) Reinsurance recoverable on paid and unpaid losses ) ) Prepaid reinsurance premiums ) ) Deferred policy acquisition costs ) ) Other assets ) Increase (decrease) in: Losses and loss adjustment expenses Unearned premiums Payable to insurance companies ) ) Funds held and reinsurance balances payable Other liabilities ) Total adjustments Net cash provided by operating activities Cash Flows From Investing Activities Purchase of debt securities available for sale ) ) Proceeds from sales and maturities of debt securities available for sale Proceeds from sales of equity securities available for sale - Capital expenditures ) ) Acquisition of rights renewals - ) Other investing activities ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Proceeds from line of credit and FHLBI - Payments on term loan ) ) Book overdrafts ) ) Dividends paid on common stock (1) - - Share repurchases ) - Other financing activities 8 8 Net cash used in financing activities ) Net decrease in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental Disclosure of Cash Flow Information: Interest paid $ $ Net income taxes paid (2) $ ) $ ) Supplemental Disclosure of Non-Cash Investing and Financing Activities: Stock-based employee compensation $ $ (1) Dividends of $2,532 and $2,131 were paid on April 5, 2012 and April 5, 2011, respectively. (2) Tax return refunds were received in first quarter of 2012 and 2011 for $475 and $732, respectively. The accompanying notes are an integral part of the Consolidated Financial Statements. 6 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – Summary of Significant Accounting Policies Basis of Presentation and Management Representation The consolidated financial statements include accounts, after elimination of intercompany accounts and transactions, of Meadowbrook Insurance Group, Inc. (the “Company” or “Meadowbrook”), its wholly owned subsidiary Star Insurance Company (“Star”), and Star’s wholly owned subsidiaries, Savers Property and Casualty Insurance Company (“Savers”), Williamsburg National Insurance Company (“Williamsburg”), and Ameritrust Insurance Corporation (“Ameritrust”).The consolidated financial statements also include Meadowbrook, Inc., Crest Financial Corporation, and their respective subsidiaries.In addition, the consolidated financial statements also include ProCentury Corporation (“ProCentury”) and its wholly owned subsidiaries.ProCentury’s wholly owned subsidiaries consist of Century Surety Company (“Century”) and its wholly owned subsidiary ProCentury Insurance Company (“PIC”).In addition, ProCentury Risk Partners Insurance Company, Ltd., is a wholly owned subsidiary of ProCentury.Star, Savers, Williamsburg, Ameritrust, Century, and PIC are collectively referred to as the Insurance Company Subsidiaries. In the opinion of management, the consolidated financial statements reflect all normal recurring adjustments necessary to present a fair statement of the results for the interim period.Preparation of financial statements under generally accepted accounting principles (“GAAP”) requires management to make estimates.Actual results could differ from those estimates.The results of operations for the three months ended March 31, 2012 are not necessarily indicative of the results expected for the full year. These financial statements and the notes thereto should be read in conjunction with the Company’s audited financial statements and accompanying notes included in its Annual Report on Form 10-K, as filed with the United States Securities and Exchange Commission, for the year ended December 31, 2011. Revenue Recognition Premiums written, which include direct, assumed and ceded amounts are recognized as earned on a pro rata basis over the life of the policy term. Unearned premiums represent the portion of premiums written that are applicable to the unexpired terms of policies in force. Provisions for unearned premiums on reinsurance assumed from others are made on the basis of ceding reports when received and actuarial estimates. Assumed premium estimates include business where the Company accepts a portion of the risk from a ceding carrier as well as the mandatory assumed pool business from the National Council on Compensation Insurance ("NCCI"), or residual market business. The majority of the assumed premium is from an established book of workers' compensation business produced by a ceding company in which the Company has an equity stake. 7 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Fee income, which includes risk management consulting, loss control, and claims services, is recognized during the period the services are provided.Depending on the terms of the contract, claims processing fees are recognized as revenue over the estimated life of the claims, or the estimated life of the contract.For those contracts that provide services beyond the expiration or termination of the contract, fees are deferred in an amount equal to management’s estimate of the Company’s obligation to continue to provide services in the future. Commission income, which includes reinsurance placement, is recorded on the later of the effective date or the billing date of the policies on which they were earned.Commission income is reported net of any sub-producer commission expense.Any commission adjustments that occur subsequent to the earnings process are recognized upon notification from the insurance companies.Profit sharing commissions from insurance companies are recognized when determinable, which is when such commissions are received. Income Taxes As of March 31, 2012 and December 31, 2011, the Company did not have any unrecognized tax benefits.As of March 31, 2012 and December 31, 2011, the Company had no accrued interest or penalties related to uncertain tax positions. Recent Accounting Pronouncements Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts In October 2010, the Financial Accounting Standards Board (“FASB”) issued guidance to assist in a consistent application of accounting for costs related to acquiring or renewing insurance contracts among industry practice. The new guidance restricts the capitalization of a contract’s acquisition costs to those that are directly related to the successful acquisition of a new or renewing insurance contract. The new guidance is effective for interim and annual reporting periods beginning after December 15, 2011. The Company adopted this guidance retrospectively on January 1, 2012 and has adjusted its previously issued financial information. The effect of adoption of this new guidance on the consolidated balance sheet and shareholders’ equity statements as of December 31, 2011 was as follows: 8 Table of Contents MEADOWBROOK INSURANCE GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) December 31, 2011 (In thousands) As Previously Reported Adjustment As Adjusted Reported Deferred policy acquisition costs ) Total assets ) Deferred income tax, net ) Total liabilities ) Retained earnings ) Total shareholders' equity ) Total liabilities and shareholders' equity ) The effect of adoption of this new guidance on the consolidated income and comprehensive income statements for the three months ended March 31, 2011 was as follows: Three Months Ended March 31, 2011 (In thousands) As Previously Reported Adjustment As Adjusted Reported Policy acquisition and other underwriting expenses Total expenses Income before taxes and equity earnings ) Federal and state income tax expense ) Net Income ) Comprehensive Income ) Earnings per share Basic $ $
